Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Helix BioMedix, Inc. We consent to the incorporation by reference in the registration statement (No. 333-136192) on Form S-8 of Helix BioMedix Inc. of our report dated March24, 2011, with respect to the balance sheets of Helix BioMedix, Inc. as of December31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit), and cash flows for each of the years in the three-year period ended December31, 2010, which report appears in the December31, 2010 annual report on Form 10-K of Helix BioMedix, Inc. /s/ KPMG LLP Seattle, Washington March24, 2011
